Citation Nr: 1220050	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1961 to August 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for diabetes mellitus type II claimed as associated with herbicide exposure.  The RO continued the denial of service connection for diabetes mellitus type II in July 2008 and October 2009 rating decisions. 

The Veteran testified at a January 2012 Board personal hearing in Nashville, Tennessee (Travel Board).  The hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran does not have confirmed duty or visitation in the Republic of Vietnam or exposure to an herbicide agent in service. 

2.  The Veteran served 80 days of temporary duty assignment starting in August 1964 that was not in Vietnam.  

3.  The Veteran did not sustain an injury or disease of the endocrine system in service.  

4.  Chronic symptoms of diabetes mellitus type II did not manifest in service. 

5.  Diabetes mellitus did no manifest to a compensable degree within one year of separation from service.  

6.  Symptoms of diabetes mellitus were not continuous after service separation.

7.  The Veteran's diabetes mellitus type II is not related to service.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a timely October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.  

During the January 2012 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony to claimed in-service exposure to herbicides and other chemicals, and asked the Veteran if there were any service members that he remembered to suggest obtaining a lay statement, and whether he had his temporary duty orders from service.  These actions fulfilled the duties under 38 C.F.R. § 3.103  (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not been afforded a VA medical examination with respect to this claim; however, the Board finds that a VA examination is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Because the weight of the evidence demonstrates no in-service injury or disease of the endocrine system, including no chronic symptoms diabetes mellitus in service, and no herbicide exposure in service, there is no duty to provide a VA medical examination.  Absent evidence of an in-service injury or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2)  (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d)  (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, or in-service event of herbicide exposure, or even symptoms of diabetes in service, referral of this case to obtain an examination and/or an opinion as to the etiology of diabetes would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's current diabetes and service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, private treatment records, the Veteran's statements, and a Board hearing transcript.  The RO has made additional efforts to verify through official sources the Veteran's claimed duty or visitation to the Republic of Vietnam.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §1113 (West 2002).  

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).   In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii) (2011); see also VAOPGCPREC 27-97.  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e) (2011). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that he was exposed to Agent Orange in Vietnam, and that he now has diabetes mellitus type II that is related to the exposure.  Private treatment records from Dr. A.S. dated in September 2007 and October 2007 show that the Veteran has a current diagnosis of diabetes mellitus type II.  However, the record does not show that the Veteran's service involved duty or visitation in the Republic of Vietnam to warrant the presumption of service connection.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2011); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony asserting service in Vietnam and exposure to herbicides in service, the Board finds that the weight of the evidence demonstrates that the Veteran does not have confirmed duty or visitation in the Republic of Vietnam or confirmed exposure to an herbicide agent in service.  The Veteran's DD Form 214 and personnel records show that he served in the United States Air Force as an aircraft mechanic.  The Veteran was eligible and authorized to wear the Small Arms Marksmanship Ribbon, and the Air Force Good Conduct Medal.  The Veteran was not eligible for any awards indicative of service in Vietnam such as the Vietnam Service Medal, nor do personnel records otherwise confirm any duty or visitation in the Republic of Vietnam.  See Haas v. Peake, supra.  

Service personnel records show that the Veteran served 80 days temporary duty assignment beginning in August 1964.  Although this duty was listed under the heading "Foreign Service Summary" there is no indication from the Veteran's personnel records that the Veteran's temporary duty assignment involved duty or visitation in the Republic of Vietnam.  A chronological listing of the Veteran's organization and station of assignment shows that the Veteran was stationed the Lackland Air Force Base in Texas from August 1961 to September 1961; at the Sheppard Air Force Base in Texas from September 1961 to February 1962; and at the Steward Air Force Base in Tennessee from February 1962 to August 1965; Vietnam service was not indicated at any time during the period from August 1961 to August 1965.  The Veteran's DD Form 214 reflects zero days of foreign and/or sea service.  A November 2007 correspondence from the U.S. Army and Joint Services Records Research Center (JSRRC) shows that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  In an August 2010 memorandum, the RO indicated that all personnel records had been received and a thorough service of the unit's history was made; however, no proof had been found to corroborate the Veteran's presence in Vietnam.  

The Veteran contends in various lay statements that he served on temporary duty assignment in Vietnam.  He has not alleged exposure to an herbicide agent outside of Vietnam.  In his initial October 2007 claim, the Veteran reported that he served for 90 days in Vietnam.  In a November 2007 statement, the Veteran reported that, although he was stationed in the Philippines, he regularly flew in and out of Vietnam on supply flights from late 1964 to early 1965.  In a January 2009 statement, the Veteran stated that in February 1965 or March 1965, he was sent to Clark Air Base in the Philippines, and indicated that from there he flew out to locations in Vietnam, Thailand, and Cambodia.  The Veteran submitted lay statements from both his wife and his father, recalling that the Veteran was stationed at Clark Air Force Base in the Philippines, that that he reported flying in and out of Vietnam during this time.  In February 2010, the Veteran, referring to a notation on his personnel records, indicated that his temporary duty assignment beginning in 1964 was for service in Vietnam.  During the Veteran's Board hearing, he reported being stationed at the Clark Air Force Base in the Philippines, and reported that he made approximately seven to eight day-long trips into Vietnam to transport and offload goods.  He indicated that there was one trip where his crew stayed overnight, and reported that he stayed on the plane during this time.

The Veteran is competent to report temporary duty or visitation in the Republic of Vietnam; however, the Board finds, due to discrepancies in the Veteran's statements and due to the lack of corroborating evidence in official documents, that the Veteran's lay statements are not credible.  Similarly, lay statements from the Veteran's family members submitted in support of his claim do not provide credible evidence confirming actual duty or visitation in the Republic of Vietnam.  In that regard, in the Veteran's initial claim, he reported serving 90 days in the Republic of Vietnam.  In later statements, the Veteran amended his initial statement, indicating that he actually served on temporary duty assignment at Clark Air Base in the Philippines, making supply runs to several locations including Vietnam.  

The dates of service identified by the Veteran were also inconsistent.  The Board finds it notable that the Veteran's DD Form 214, personnel records, and a search of the Veteran's unit history through the JSRRC all failed to confirm any duty or visitation to Vietnam.  No foreign service was indicated on the DD Form 214 and the Veteran was not in receipt of any awards or medals indicative of Vietnam service.  No locations were listed for foreign service indicated on personnel records.  

The Board finds that, in the context of reported inconsistencies, the lack of corroborating evidence in the Veteran's official records weights heavily against his claim of Vietnam service.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not have actual duty or visitation in the Republic of Vietnam.  The Board finds that, while the Veteran is shown to have served 80 days of temporary duty assignment, this service was not in Vietnam.  

The Veteran has not alleged exposure to an herbicide agent outside of Vietnam.  Absent qualifying service in Vietnam, and absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The Veteran may also establish service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  As noted above, the Veteran is shown to have a current diagnosis of diabetes mellitus type II.  

The Board finds that the evidence demonstrates that the Veteran did not sustain an injury or disease of the endocrine system in service, did not experience chronic symptoms of diabetes mellitus in service, that diabetes mellitus did not manifest to a compensable degree within one year of separation from service, and that symptoms of diabetes mellitus were not continuous after service separation.  Service treatment records do not reflect any complaints, diagnoses, or treatment related to diabetes mellitus, and the Veteran does not even contend that he experienced diabetes symptoms in service, or continuously after service, or that diabetes manifested to a compensable degree within one year of service.  The earliest medical evidence of record, showing a diagnosis of diabetes mellitus is in 2007, 42 years after the Veteran's separation from service.  There is no actual evidence of record which indicates that the Veteran's diabetes mellitus type II was incurred in service, only the Veteran's assertion of nexus to service made as part of the VA claim for compensation on appeal.  Indeed, with no in-service injury or disease or even and event in service such as herbicide exposure, there is nothing in service to which the current diabetes could be related by medical opinion evidence. 

Diabetes mellitus type II was not incurred or aggravated in service, nor did it manifest within one year following the Veteran's separation from service.  The preponderance of the evidence is against a finding of service in the Republic of Vietnam or confirm exposure to an herbicide agent in service, and no nexus has been established between the Veteran's current disability and his military service.  The Board finds that service connection for diabetes mellitus type II is not warranted on either a presumptive or direct basis.  Diabetes mellitus type II was not incurred or aggravated in service, nor did diabetes mellitus manifest to a compensable degree within one year of separation from service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus type II, including as due to exposure to herbicides, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


